
	

113 HR 2242 IH: State and Local Fleet Efficiency Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2242
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enable State and local promotion of natural gas,
		  flexible fuel, and high-efficiency motor vehicle fleets.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Fleet Efficiency
			 Act.
		2.State and local
			 promotion of natural gas, flexible fuel, and high-efficiency motor vehicle
			 fleets
			(a)DefinitionsIn this Act:
				(1)Fleet
					(A)In
			 generalThe term fleet means a group of 20 or more
			 light duty motor vehicles, medium duty motor vehicles, or heavy duty motor
			 vehicles capable of carrying 14 or more passengers, operating primarily in a
			 metropolitan statistical area or consolidated metropolitan statistical area, as
			 established by the Bureau of the Census, with a 2000 population of more than
			 250,000, that are—
						(i)centrally
			 dispatched; or
						(ii)(I)centrally fueled or
			 capable of being centrally fueled; and
							(II)owned, operated, leased, or otherwise
			 controlled by a governmental entity or other person who owns, operates, leases,
			 or otherwise controls 50 or more such vehicles, by any person who controls such
			 person, by any person controlled by such person, or by any person under common
			 control with such person.
							(B)Excluded
			 vehiclesThe term fleet does not include—
						(i)motor vehicles
			 held for lease or rental to the general public;
						(ii)motor vehicles
			 held for sale by motor vehicle dealers, including demonstration motor
			 vehicles;
						(iii)motor vehicles
			 used for motor vehicle manufacturer product evaluations or tests;
						(iv)law
			 enforcement motor vehicles;
						(v)emergency motor
			 vehicles; or
						(vi)motor vehicles
			 acquired and used for military purposes that the Secretary of Defense has
			 certified to the Secretary of Energy must be exempt for national security
			 reasons.
						(2)Purchase
			 requirementThe term purchase requirement means a
			 State or local legal requirement applying to the acquisition of fleet vehicles.
			 Such a requirement may specify that when a fleet owner or operator acquires a
			 new fleet vehicle, such owner or operator may acquire only new fleet vehicles
			 that—
					(A)utilize natural
			 gas as a fuel;
					(B)are flexible fuel
			 vehicles, meaning vehicles that have been warranted by their manufacturer to
			 operate on gasoline and E85, or gasoline and M85; or
					(C)meet a technology
			 or performance-based characteristic that is commercially available.
					(b)State and local
			 fleet requirementsNothing in this Act or in any other provision
			 of law shall be construed to limit the authority of any State or local
			 government to establish purchase requirements applicable to fleets operating
			 primarily within the jurisdiction of the State or local government if such
			 requirements are intended to further any policy regarding climate change, the
			 control of air pollution, energy independence, or local economic benefits. No
			 such State or local requirement shall be considered to be an undue burden on
			 interstate commerce. A fleet operating in more than one jurisdiction in any
			 calendar year shall be treated as operating primarily in the jurisdiction in
			 which the largest number of vehicle miles were traveled by vehicles in the
			 fleet in the 5-calendar-year period immediately preceding such calendar
			 year.
			(c)SavingsNothing
			 in this Act shall be construed as granting additional authority to State or
			 local governments to establish requirements upon the manufacturers of
			 automobiles.
			
